DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 2/16/2022 is acknowledged and entered into record. Claims 1-21 are currently pending. 

Election/Restrictions
3.		Applicant’s election without traverse of Group I, claims 1-15 and 17-21, and the enzyme species “galactosyltransferase”, in the reply filed on 16 February 2022 is acknowledged. 
4.		On further consideration, the non-elected enzyme species “sialyltransferase”, is rejoined and will be examined in the instant application. The species election requirement for enzyme (see page 3 of Office Action dated 8/20/2021), is hereby withdrawn.
5.    		Claim 16 is withdrawn from further consideration pursuant to 37 CFR1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2022. 
6.		The requirement is deemed proper and is therefore made FINAL.
7.		Claims 1-15 and 17-21, drawn to a method for enzymatic production of a glycosylation modified antibody, are under examination in the instant application.


Priority
8.                  	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
9.		The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
10.		The disclosure of the instant application, and prior-filed applications - application No. PCT/EP2017/083430, foreign applications EP 16205586.7 and EP 17157005.4, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  None of the applications stated above disclose the inventive method recited in part c) of new independent claim 19. While the instant ‘106 and the PCT ‘430 applications teach that the enzymes can be re-used in the same process (as in claim 1), the disclosure does not mention that the recycled enzymes can be used for a “second antibody” (recited in claim 19). Since dependent claims shall be construed to include all the limitations of the independent claim, and because claims 20 and 21 depend from claim 19, none of the elected claims 19-21 receive benefit of the prior filing date. 
	Accordingly: 
	Claims 1-15 and 17-18, get the benefit of the effective filing date of 12/21/2016, the date that the foreign application EP 16205586.7 was filed as this application has the invention of the method of claims 1-15, 17-18, (see para 1, 2 of Summary of the Invention, pages 3, 4; method spanning pages 5, 6; Experiments on pages 43-50, etc.). 
	Claims 19-21 get the benefit of the filing date of the instant application, i.e. 20 June 2019.
	
11.		Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that the previously-filed applications provide written description and enablement of each of the relevant claim limitations above.  This could be accomplished by pointing to specific page and line numbers within the applications that describe the limitations now claimed.


Claim Rejections - 35 USC § 112-Second paragraph
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14.		Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.		Step ‘c)’ of claim 1 reciting “repeating step a)” with recycled enzymes, is vague and unclear. It is not ascertainable if the “recycled enzymes” are repeated using the same antibody or a different antibody. For example, instant claim 19 c) clearly recites “incubating a second antibody….with the …recycled enzymes”. The claim fails to identify the metes and bounds of the related subject matter and how that could be ascertained in the stated invention. Appropriate clarification is required.
16.		Claims 2-15 and 17-18 are rejected as depending from an indefinite base claim. 
	NOTE: For purposes of current examination, the limitation reciting “repeating step a) with the one or more recycled enzymes” in claim 1 c), will be interpreted as incubating the recycled enzymes either with the same antibody, or with a different antibody, until further clarification and/or correction is received.

		
Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

18.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.		Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
20.		Step c) of claim 19, is directed to: “incubating a second antibody” having a glycosylation at N-glycosylation site with one or more recycled enzymes for sufficient time and conditions suitable to modify the N-glycosylation site of the second antibody (emphasis added).
21.		The specification as originally filed does not provide adequate written description for reciting “incubating a second antibody” with one or more recycled enzymes. The specification teaches incubating an antibody with glycosylation at an N-glycosylation site or Fc-region, with glycosylation modifying enzymes, separating the modified antibody and enzymes, and recycling and re-using the enzymes several times (para 0168, 0173). The specification teaches the use of recycled enzyme in column or solution glycosylation of one or “an antibody”, “a ..antibody” at a time (e.g. para 0184, 0187, 0191, 0197; Example 6, etc.), wherein the enzymes can be re-used “in the same enzymatic preparation/production process”, indicating towards using the production of modified glycosylation of the same antibody. While the specification teaches that the enzymes can be re-used in the same process, the specification does not mention that the recycled enzymes can be used for a “second antibody”, because the specification does not contemplate the narrowed limitation of using a different or second antibody, which is not expressly asserted, nor does this flow naturally from the specification. Applicant is required to cancel the new matter in the response to this Office Action. Alternatively, applicant is invited to provide sufficient written support for the “limitation” indicated above. See MPEP 714.02 and 2163.06.

Claim Rejections - 35 USC § 102
22.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

23.		Claims 1-2, 4-6, 9, 11-15, 17 and 18 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tayi et al, WO 2015/123754, 8/27/2015 (IDS). 
24.		The claims are directed to an enzymatic production of an antibody with modified glycosylation at an at N-glycosylation site comprising incubating an antibody having a glycosylation at N-glycosylation site with one or more enzymes for sufficient time and conditions suitable to modify the N-glycosylation to a defined form; separating the modified antibody from the enzymes by chromatography, thereby producing the antibody with modified glycosylation and obtaining one or more recycled enzymes; repeating at least once the incubation step with one or more recycled enzymes of the separation step (claim 1); wherein: incubation is in solution or bound to an antibody affinity ligand (claim 2), which is an antibody light chain or Fc-region affinity ligand (claim 18); step (c) recites repeating for 1 to 3 times (claim 9); the enzyme is galactosyltransferase (β4GalT1) or Sialyltransferase (ST6) (claims 4-6); the antibody is a bivalent mono- or bispecific or a Fab fragment (claim 11), a chimeric, humanized or human (claim 12), a monoclonal (claim 13), and a human IgG1 or IgG4 subclass (claim 14); the N-glycosylation is a Fab region or Fc region N-glycosylation at asparagine or N297 (claim 15); and the incubation includes incubating with one or more activated sugar residues with one or more enzymes (claim 17). 
25.		Tayi et al teach a method for enzymatically modifying the Fc region of an affinity bound antibody from a heterogeneous glycoform to a homogenous single glycoform, comprising contacting a heterogenous glycoform antibody (or a IgG monoclonal antibody) bound to an affinity ligand with a reaction buffer, one or more nucleotide (activated) sugars and one or more enzymes for sufficient time and under conditions (incubating), that would modify the glycoform (i.e. glycosylation) of the Fc region at the asparagine or N297 site (N-glycosylation)(page 18, para 1), (Abstract; page 2, last para; page 7, para 3, 4; para spanning pages 21 and 22) (claims 1, 2, 15, 17). Since Tayi et al teach the production of a population of a homogeneous single glycoform mAbs by modification of antibody N-glycans (or modified glycosylation at an N-glycosylation site), the reference inherently teaches modification to a defined form (glycostructure or glycoforms) (Abstract; page 18, para 1; page 34, para 2; page 38, para 2). The reference teaches that the enzymes can be galactosyltransferase (β4GalT1) or Sialyltransferase (ST6) (page 27, para 1) (claims 4-6).; the antibody can be a bispecific antibody or a Fab fragment antibody, a human antibody, or a humanized antibody and belong to subclass IgG1-4(pages 16-17); and the affinity ligand can be one that maintains the exposure of Fc region glycans (page 14, last line), or can be protein A (page 38, para 1), wherein protein A is a known Fc region affinity ligand (see instant specification – e.g. Tables in para 0184, 0185) (claims 11-14, 18). Tayi et al teach the use of HP spin-trap Protein A column (page 33, para 2), wherein the HiTrap column manual states that the columns are cation exchange sepharose columns and can be used with a chromatography system, and wherein the column containing cross-linked spherical agarose beads (see pages 1, 4; Table 2 of Appendix A added in Conclusion) is used for in vitro modification of antibody N-glycans and separation. The reference teaches the general steps comprising adding the antibodies and the reaction mixture (of incubation) comprising enzymes, buffers, activated sugar to the column, reusing the enzyme by recycling in multiple rounds of the reaction (up to 4 reaction rounds), and eluting the modified antibody (para spanning pages 33 and 34; Figure 1; page 35, para 1; page 42, last para) (claim 9). Figure 1 of the reference shows a step wise reaction protocol comprising modification (by incubation), flow through, washing and elution of the modified glycosylated antibody. Since the reference teaches eluting the antibody with modified glycosylation and re-using the enzymes in subsequent reaction rounds, the reference inherently teaches separating the enzymes (in a reaction mixture) from the glycosylated antibody, and obtaining recycled enzymes of step b) of claim 1. Tayi et al teach using MES and Tris buffer in the reaction and washing steps of the method, wherein the pH of the buffer solutions is between 6-8. The reference also teaches the use of sodium chloride (NaCl) at 50 mM (page 26, para 3; claims 25, 26; page 34, para 2). As Tayi et al teach the method comprising incubation reaction, separation followed by elution of the modified antibody, obtaining recycled enzymes and repeating the steps with the same, wherein the method inherently involves chromatography, as instantly claimed, the reference qualifies as prior art under 35 U.S.C. 102(a)(1).

Claim Rejection - 35 USC § 103
26.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
27. 		Claims 1-2, 4-6, 9, 11-15, and 17-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tayi et al (2015).
28.		Claim 19 is directed to producing a glycosylation modified antibody, comprising incubating a first antibody having a glycosylation at N-glycosylation site with one or more enzymes for sufficient time and conditions suitable to modify the N-glycosylation of the first antibody; separating the modified antibody from the enzymes by chromatography, thereby obtaining one or more recycled enzymes; incubating a second antibody having a glycosylation at N-glycosylation site with one or more recycled enzymes for sufficient time and conditions suitable to modify the N-glycosylation of the second antibody. Claim 20 recites that the separating step is done by a cation exchange chromatography. Claim 21 recites that the enzyme is galactosyltransferase.
29.		The teachings of Tayi et al are set forth above. 
30.		Tayi et al teach the method steps comprising adding the antibody and the reaction mixture (of incubation) comprising enzymes (galactosyltransferase or Sialyltransferase), buffers, and activated sugar to the column, for sufficient time and under conditions that would modify the glycoform (i.e. glycosylation) of the Fc region at the asparagine or N297 site (N-glycosylation)(page 18, para 1), separating by cation exchange chromatography, and reusing the enzyme by recycling in multiple rounds of the reaction, and eluting the modified antibody (page 12, para 2; para spanning pages 33 and 34; Figure 1; page 35, para 1; page 42, last para). Tayi et al teach that re-using the recycled enzymes in multiple rounds of the reaction eliminates or reduces the inhibitory byproducts of the reaction (page 12, Figure 1 description).  
31.		Tayi et al do not explicitly state incubating a second antibody with the recycled enzymes.
32.    		It would however have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of enzymatic production of an antibody with a modified glycosylation and reusing the recycled enzymes in multiple rounds of the reaction using the antibody, by reusing the enzymes with a second antibody in view of the teachings of Tayi et al. The person of ordinary skill would have been motivated to reuse the enzyme from previous rounds as it results in “recycling it from inhibitory byproducts” (Tayi et al, para spanning pages 33, 34). The person of ordinary skill would have expected reasonable success because reusing of recycled enzymes in chromatographic separation of antibodies was being actively experimented at the time of filing of the instant invention.
33.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

34.		Claims 1-6, 9-15, 17 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tayi et al (2015) in view of Shi et al (J Chromat A, 1217:5084-5091, 2010).
35.		Claim 3 recites that the chromatography of step (b) is cation exchange chromatography and claim 10 recites that the cation exchange chromatographic material has a matrix of agarose with sulfopropyl cation exchange groups.  
36.		The teachings of Tayi et al are set forth above.
37.		Tayi et al do not teach a cation exchange chromatographic material having a matrix of agarose with sulfopropyl cation exchange groups.
38.		 Shi et al teach that ion exchange chromatography is extensively used for the purification of recombinant proteins and antibodies (Introduction). The reference teaches the use of agarose beads modified with sulfopropyl (SP) group in cation exchange chromatographic beads for the adsorption and uptake of a protein – lysozyme. Shi et al teach that sulfopropyl – agarose beads provide a superporous matrix structure for mass transit, and results in the “development of high-performance protein chromatography (Abstract; page 5090, Conclusions).
39.    		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method of enzymatic production of an antibody with a modified glycosylation and separating the antibody from the enzymes by cation exchange chromatography as taught by Tayi et al, by using chromatography beads comprising agarose linked to SP group in view of the teachings of Shi et al. The person of ordinary skill would have been motivated to use sulfopropyl – agarose beads as it provides a superporous matrix structure for mass transit, and results in the “development of high-performance protein chromatography, which is useful for purification of antibodies (Shi et al). The person of ordinary skill would have expected reasonable success because efficient purification of antibodies with enzymatically modified glycosylation was being actively experimented at the time of filing of the instant invention.
40.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

41.		Claims 1-15 and 17-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tayi et al (2015) in view of Fekete et al (J Pharm Biomed Anal 111: 169-176, 2015) (IDS)
42.		Claim 7 recites the cation exchange chromatography steps and claim 8 recites the buffer solutions at each step.
43.		The teachings of Tayi et al are set forth above.
44.		Tayi et al do not teach a linear gradient comprising 750-1250 mM of NaCl.
45.		 Fekete et al teach cation exchange chromatography (CEX) for characterization of monoclonal antibodies (mAbs) (Abstract). Fekete et al also teach that sulfopropyl groups are strong cation exchangers that sustain the charge and remain ionized over a wide pH range (2-12), and achieve maximum resolution (page 170, col 1, full para 1). The reference teaches that the salt gradient for CEX separation of mAbs consists of 10 mM MES containing 1 M NaCl (1000 mM) at pH 5.7 (page 170, col 2, Section 2.3.1, para 2). 
46.		Even though Tayi et al teach the steps of modification, chromatography, washing and eluting using the recited buffers at the recited pH ranges, Tayi et al or Fekete et al do not teach the application of the buffers as recited in instant claims 7 and 8.
47.		However, the differences between the claimed method and the prior art method appears to be one of optimization of the same chromatographic buffer concentrations used in the modification of glycosylation of an antibody with the same enzymes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have optimized the buffer application suitable for obtaining antibodies with modified glycans at the N-glycosylation site as recited in instant claims. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation
48.		Generally, differences in buffer concentration and application, comprise differences in assay parameters, which will not support the patentability of subject matter encompassed by the prior art.  Such assay parameters are results-effective variables which can be optimized.  In the case of running a cation exchange chromatography, one of skill in the art would clearly recognize that buffer pH and concentration could easily be optimized by a scientific researcher.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.".  Moreover, buffer optimization is routine in the art of chromatographic separation techniques.
49.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Double Patenting
Non-Statutory-Provisional
50.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
51.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
52.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

53.		Claims 1-15 and 17-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-12, 16-21 of co-pending application number 16/447,093, in view of Tayi et al (2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to an enzymatic production of an antibody with modified glycosylation at an at N-glycosylation site comprising incubating an antibody having a glycosylation at N-glycosylation site with one or more enzymes for sufficient time and conditions suitable to modify the N-glycosylation; separating the modified antibody from the enzymes by chromatography, thereby producing the antibody with modified glycosylation wherein: the affinity ligand is an antibody light chain affinity ligand; the enzyme is galactosyltransferase (β4GalT1) or a Sialyltransferase (ST6); the antibody is a bivalent mono- or bispecific or a Fab fragment, a chimeric, humanized or human, a monoclonal, and a human; the N-glycosylation is a Fab region or Fc region N-glycosylation at asparagine or N297; and the incubation includes incubating with one or more activated sugar residues with one or more enzymes.  
	The only difference between the 2 sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recites repeating the reaction with one or more recycled enzymes, while claims of the ‘093 application do not have this limitation. However, this would be obvious in view of the teachings of Tayi et al as stated above. 	
54.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

55.		Claims 1-15 and 17-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 17-23 of co-pending application number 16/447,110. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to an enzymatic production of an antibody with modified glycosylation at an at N-glycosylation site comprising incubating an antibody having a glycosylation at N-glycosylation site with one or more enzymes for sufficient time and conditions suitable to modify the N-glycosylation to a defined form; separating the modified antibody from the enzymes by cation exchange chromatography, thereby producing the antibody with modified glycosylation and obtaining one or more recycled enzymes; repeating at least once the incubation step with one or more recycled enzymes of the separation step; wherein: the antibody is bound to an affinity ligand, which is an antibody light chain or Fc-region affinity ligand; the chromatography is cation exchange chromatography, having a matrix of agarose with sulfopropyl cation exchange groups;  the enzyme is galactosyltransferase (β4GalT1), or Sialyltransferase (ST6); the antibody is a bivalent mono- or bispecific or a Fab fragment, a chimeric, humanized or human, a monoclonal, or a human IgG1 or IgG4 subclass; the N-glycosylation is a Fab region or Fc region N-glycosylation at asparagine or N297; and the incubation includes incubating with one or more activated sugar residues with one or more enzymes.	
	The instant claims are therefore, anticipated by the ‘110 claims.
56.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

57.		Claims 1-5, 7-15 and 17-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-6 of co-pending application number 16/911,712, in view of Tayi et al (2015). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to an enzymatic production of an antibody with modified glycosylation at an at N-glycosylation site (or Fc glycosylation) comprising incubating an antibody having a glycosylation at N-glycosylation site with enzymes and separating the modified antibody from the enzymes; wherein the enzyme is galactosyltransferase.  
	The differences between the 2 sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recites repeating the reaction with one or more recycled enzymes, while claims of the ‘712 application do not have this limitation. However, this would be obvious in view of the teachings of Tayi et al as stated above.
	(ii) Instant claims recite separation by chromatography, while ‘712 claims do not recite the method of separation. However, this would be obvious from the teachings of Tayi et al as stated above. Also, the ‘712 PGPB teaches separating the antibody from the enzyme using Protein A chromatography (para 0523), which is a cation exchange chromatography as taught by Tayi et al. 	
58.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

59.		Claims 1-15 and 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-11 of US patent 9,481,902 in view of Tayi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to an enzymatic production of a monoclonal antibody with modified glycosylation comprising incubating an antibody with one or more enzymes for sufficient time.  
	The only differences between the 2 sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recites repeating the reaction with one or more recycled enzymes, while claims of the ‘734 patent do not have this limitation. However, this would be obvious in view of the teachings of Tayi et al as stated above. 
	(ii) Instant claims recite separation by chromatography, while ‘734 patent claims do not recite the method of separation. However, this would be obvious from the teachings of Tayi et al as stated above.	
60.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,481,902.

61.		Claims 1-4, 6-15 and 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US patent 9809835 in view of Tayi et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to an enzymatic production of an antibody (monoclonal antibody or immunoglobulin IgG1-IgG4) with modified glycosylation or sialylation comprising incubating the glycosylated antibody with sialyltransferase for sufficient time. 
	The only differences between the 2 sets of claims are as follows:
	(i) Claims 1 and 19 of instant application recites repeating the reaction with one or more recycled enzymes, while claims of the ‘835 patent do not have this limitation. However, this would be obvious in view of the teachings of Tayi et al as stated above. 
	(ii) Instant claims recite separation by chromatography, while ‘835 patent claims do not recite the method of separation. However, this would be obvious from the teachings of Tayi et al as stated above.	
62.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,809,835.


Conclusion
63.        	No claims are allowed.
			64.		The prior art considered pertinent to applicant's disclosure is as follows:
	Nucleotide sugar, downloaded from <Nucleotide sugar - Wikipedia>, on 6/3/22, pages 1-3	
	(Reference teaching nucleotide sugars are activated sugars or monosaccharides (page 1))	
			
						
			Appendix A – HiTrap column manual (pages 1-24, 2014)
			
			
65.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
66.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
67.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/A. D./
Examiner, Art Unit 1649
2 June 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644